     Case 5:18-cv-04071-DDC-ADM Document 67-1 Filed 10/23/18 Page 1 of 4




 1
 2
                                                           ~Il~@
                                                                      OCT 23 2018
 3
                                                                 Clerk, U.S. District Court
 4                                                         By:                     Oeputy Cleric
 5
 6

 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF KANSAS
 9                                      TOPEKA DIVISION

10
       ANTHONY J. HAMPTON,                          No. 5:18-cv-04071-DDC-KGS
11
                        Plaintiff,
12

13           v.

14     BARCLAYS BANK DELAWARE;
       DISCOVER BANK; LOAN DEPOT,
15     LLC; MARKETPLACE LOAN
       GRANTOR TRUST, SERIES 2016-
16     LD1 ; EQUIFAX, INC.; EQUIFAX
       INFORMATION SERVICES, LLC.;
17
       EXPERIAN INFORMATION
18     SOLUTIONS, INC.; TRANSUNION,
       LLC; and Does 1-10,
19
                        Defendants.
20

21
              PLAINTIFF'S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT
22
         Plaintiff, Anthony J. Hampton, respectfully moves the Court, pursuant to Rule 15, for
23
24    leave to file an Amended Complaint, a copy of which has been filed already. Plaintiff is

25    entitled to amend under Rule 15(c) as the amendments relate back to the original

26    complaint. The new complaint maintains the clauses and allegations against the same
27
      defendants from the original complaint but makes clarifications that were challenged in
28
                                                   1
     Case 5:18-cv-04071-DDC-ADM Document 67-1 Filed 10/23/18 Page 2 of 4




 1    various motions to dismiss. Specifically, as follows:

 2
         1. Defendant "LOAN DEPOT, LLC" has been changed to "LOANDEPOT.COM,
 3
 4           LLC".

 5       2. Paragraph 22 clarifies that Defendant is MPLGT.

 6       3. Clause I clarifies that Defendant is LO.
 7
         4. Added paragraph 37 to read : 'The calls made by Defendant LO to Plaintiff's
 8
             cellular telephone were in the nature of a mechanical sounding device that dialed
 9
             the cellular number. Some calls were eventually completed by a live person in
10
             which a voice message was left or not left."
11

12       5. Clause II clarifies that Defendant is MPLGT.

13       6. Added new paragraph 43 to read : "The calls made by Defendant MPLGT to

14           Plaintiff's cellular telephone were in the nature of a mechanical sounding device
15
             that was not humanly created. Some calls were eventually completed by a live
16
             person in which a voice message was left."
17
         7. Clause Ill clarifies Defendants as BARCLAYS, DISCOVER AND LD.
18
         8. Clauses IV, V and VI clarifies Defendants as EQUIFAX, EXPERIAN AND TRANS.
19

20
         For the reasons identified above, Plaintiff requests that the Court grant his motion for
21
22

23
24

25
26
27
28
                                                    2
       Case 5:18-cv-04071-DDC-ADM Document 67-1 Filed 10/23/18 Page 3 of 4




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF KANSAS

                                                                       CERTIFICATE OF
ANTHONY J. HAMPTON,                        Plaintiff,                  SERVICE FOR
                                                                       SERVICE BY MAIL

vs.                                                                    Case No. 5:18-cv-04071-
                                                                       DDC-KGS
BARCLAYS BANK DELAWARE, et al.,



                                           Defendant(s).

Iherebycertifythaton
documents:
                              /0 ,.z3 - /      r        (mm/dd/yyyy),lcaused the following


PLAINTIFF'S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT

[Gieck the box, below, that applies to how you seroed the above documents.]

  D       to be filed electronically with the Clerk of Court through ECF and/ or

      • Ithat I caused a copy of the foregoing documents (and the notice of electronic
  ·       filing, if filed elech·onically) to be mailed by first class mail, postage paid, to the
          following:

          MARTIN, PRINGLE, OLIVER, WALLACE & BAUER, LLP
          9401 Indian Creek Pkwy
          Building 40, Suite 1150
          Overland Park, KS 66210
          For Barclays Bank

          HUSCH BLACKWELL LLP
          4801 Main St, Suite 1000
          Kansas City, Missouri 64112
          For Discover Bank
   Case 5:18-cv-04071-DDC-ADM Document 67-1 Filed 10/23/18 Page 4 of 4




        SPENCER FANE, LLP
        1000 Walnut, Suite 1400
        Kansas City, MO 64106
        For loanDepot.com, LLC

        FOULSTON SIEFKIN, LLP
        1551 N. Waterfront Pkwy, Suite 100
        Wichita, KS 67206
        ForMPLGT

        HORN, AYLWARD & BANDY, LLC
        2600 Grand Blvd, Suite 1100
        Kansas City, MO 64108
        For Experian Information Solutions, Inc.

        GUILLERMO, GABRIEL, ZOROGASTUN, POLSINELLI, PC
        900 W. 48th Place, Suite 900
        Kansas City, MO 64112
        For Equifax, Inc. & Equifax Information Services, LLC

        BAKER, STERCHI, COWDEN & RICE, LLC-OP
        51 Corporate Woods
        9393 W. 110th Street, Suite 500
        Overland Park, KS 66210
        For TransUnion, LLC

Date:                                              s/


                                                    Anthony I. Hampton
                                                   Filer's Typed Name
